Title: To Thomas Jefferson from John V. Kean, 6 November 1825
From: Kean, John V.
To: Jefferson, Thomas


Dear Sir,
U of Virga
Monday Novr 6th 1825.
Your servant left me the other day before I had an opportunity of sending you the more particular account of the last arrival of books, which further examination afforded. We still recieve duplicates lastly “Herrara decadas de Indias ocid. ‘4. V 4to and Gibbon’s Roman Empire 12 V. 8vo I suppose this to originate from some mistake in the catalogue furnished to Mr Hilliards. Las casses Journal is translated I shall therefore put it aside as you have directed me to do with others, as Brera (transl) and Rousseau Jean Bte &c.—I send Tim Bobbin—with pleasure sir I have the honour to be your’s &John V. Kean